Citation Nr: 9901651	
Decision Date: 01/22/99    Archive Date: 02/01/99

DOCKET NO.  97-27 698	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.

2.  Entitlement to service connection for polio.

3.  Entitlement to service connection for a disorder of the 
colon.

4.  Entitlement to service connection for a heart condition, 
to include hypertension.

5.  Entitlement to service connection for shrapnel wound to 
the left hand and thumb.

6.  Entitlement to an increased rating for service-connected 
residuals of internal derangement, left knee, currently 
evaluated as 10 percent disabling.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel 


INTRODUCTION

The veteran has approximately 20 years of active duty, to 
include the period from January 1946 to August 1960.

This matter comes before the Board of Veterans Appeals 
(Board) on appeal from March 1997 rating decisions by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Chicago, Illinois, which granted the veterans claims of 
entitlement to service connection for kidney calculus, 
evaluated as noncompensable (0 percent disabling), and 
residuals of internal derangement, left knee, evaluated as 10 
percent disabling.  The RO also denied the veterans claims 
of entitlement to service connection for a left eye disorder, 
polio, colitis, a heart condition, shrapnel wound to the left 
hand and thumb, malaria, purpura, tonsillitis with Vincents 
angina and chest pain as not well grounded.  The veteran 
appealed all of the aforementioned denials of service 
connection, as well as the issue of increased ratings for his 
service-connected kidney calculus, and residuals of internal 
derangement, left knee.  The Board notes that during his 
hearing in November 1997, the veteran stated that he wished 
to withdraw his claims for malaria, purpura, tonsillitis with 
Vincents angina and chest pain, as well as his claim for an 
increased rating for his kidney calculus, and that these 
claims are therefore not before the Board at this time.  See 
38 C.F.R. § 20.204(b) (1998); see also Tomlin v. Brown, 5 
Vet. App. 355 (1993) (when oral remarks (i.e., hearing 
testimony) are transcribed, a statement becomes written).

A review of the claims file shows that the veteran has been 
diagnosed with hypertension, and that he has received several 
different diagnoses involving the colon.  Accordingly, the 
Board has construed the veterans claim for a heart condition 
to include hypertension, and recharacterized his claim for 
colitis as a claim for a disorder of the colon.


FINDINGS OF FACT

1.  There is no medical evidence showing that the veteran 
currently has polio.

2.  There is no medical evidence of a nexus between any left 
eye disability, disorder of the colon, or heart condition, to 
include hypertension, and the veterans period of active 
military service.

3.  The veteran participated in combat; VA X-rays reveal 
small metallic fragments in the soft tissue of the thenar 
region of his left hand and in the soft tissue of the fourth 
left finger. 

4.  The veterans service-connected residuals of internal 
derangement, left knee, are manifested by subjective reports 
of pain, with full extension and flexion limited to 100 
degrees.  


CONCLUSIONS OF LAW

1.  The veterans claims of entitlement to service connection 
for a left eye disorder, polio, a disorder of the colon, and 
a heart condition, to include hypertension, are not well-
grounded.  38 U.S.C.A. § 5107(a) (West 1991).

2.  Shrapnel wounds to the soft tissue of the thenar region 
of the left hand and the soft tissue of the fourth left 
finger were incurred during service.  38 U.S.C.A.         §§ 
1110, 1154(b) (West 1991); 38 C.F.R. §§ 3.303, 3.304(d) 
(1998). 

3.  The criteria for a rating in excess of 10 percent for 
residuals of internal derangement, left knee have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 
4.1, 4.7, 4.71a, Diagnostic Code 5257 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Left Eye Disorder, Polio, Disorder of the Colon, and 
Heart Condition

As an initial matter, the Board notes that in November 1998, 
subsequent to the veterans case being transferred to the 
Board, additional evidence was received by the Board.  
Specifically, the Board received copies of records of medical 
treatment from the Methodist Medical Center of Illinois 
(MMCI), and the Central Illinois Eye Clinic (CIEC), 
collectively dated between 1992 and 1998.  Regulations 
provide that any pertinent evidence submitted by the veteran 
or a representative which is accepted by the Board must be 
referred to the RO for review and preparation of a 
supplemental statement of the case (SSOC), unless this 
procedural right is waived by the appellant.  See 38 C.F.R. 
§ 20.1304 (c) (1998) (emphasis added).  Although the veteran 
has not waived his procedural rights in this regard, the 
Board has determined that a remand for consideration of these 
reports, and issuance of an SSOC, is not warranted.  The 
Board has determined that the veterans claims of entitlement 
to service connection for a left eye disorder, polio, a 
disorder of the colon, and a heart condition, to include 
hypertension, are not well grounded because he has failed to 
show competent medical evidence of a diagnosis of polio, or 
of a nexus between a left eye disorder, a disorder of the 
colon, or a heart condition, to include hypertension, and his 
service, which ended in August 1980.  A review of the MMCI 
reports received by the Board in November 1998 shows that, 
with the possible exception of one patient medical data 
sheet, they are duplicative of records previously 
associated with the claims file, and that they primarily 
pertain to a claim for prostate cancer which is not before 
the Board at this time.  To the extent that this evidence is 
not duplicative and is relevant to a claim in issue, the 
Board notes that none of the evidence contains a competent 
diagnosis of polio, or an etiological opinion pertaining to 
the claims for a left eye disorder, a heart condition, to 
include hypertension, or a disorder of the colon which could 
render any of the veterans claims well grounded.  This 
evidence is therefore not pertinent to the issues relied on 
by the Board as the bases for its denials of these claims.  
Accordingly, the Board finds that the evidence received by it 
in November 1998, subsequent to the veterans case being 
transferred to the Board is not pertinent evidence for which 
a remand is required under 38 C.F.R. § 20.1304 (c).    

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. § 3.303.  In 
addition, certain chronic diseases, including cardiovascular-
renal disease and hypertension, may be presumed to have 
incurred during service if they become disabling to a 
compensable degree within one year of separation from active 
duty.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 1991); 38 C.F.R. 
§§ 3.307, 3.309 (1998).  If a condition noted during service 
is not shown to be chronic, then generally a continuity of 
symptoms after service is required for service connection.  
38 C.F.R. § 3.303(b).  The chronicity provision of 38 C.F.R. 
§ 3.303(b) is applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in service 
or during an applicable presumption period and still has such 
condition.  Such evidence must be medical unless it relates 
to a condition as to which, under the U.S. Court of Veterans 
Appeals case law, lay observation is competent.  If the 
chronicity provision is not applicable, a claim may still be 
well grounded or reopened on the basis of 38 C.F.R. 
§ 3.303(b) if the condition is observed during service or any 
applicable presumption period, continuity of symptomatology 
is demonstrated thereafter, and competent evidence relates 
the present condition to that symptomatology.  Savage v. 
Gober, 10 Vet. App. 488 (1997).
 
The threshold question which must be answered as to this 
issue is whether the veteran has presented well grounded 
claims for service connection.  A well grounded claim is a  
plausible claim, one which is meritorious on its own or 
capable of substantiation.  In this regard, the veteran has 
the burden of submitting evidence sufficient to justify a 
belief by a fair and impartial individual that the claim is 
well grounded.  38 U.S.C.A. § 5107(a); Grivois v. Brown, 
6 Vet. App. 136, 140 (1994); Murphy v. Derwinski, 1 Vet. App. 
78, 81 (1990).

To establish that a claim for service connection is well 
grounded, a veteran must demonstrate a medical diagnosis of a 
current disability; medical, or in certain circumstances, lay 
evidence of inservice occurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between an 
inservice disease or injury and the current disability.  
Where the determinative issue involves medical causation, 
competent medical evidence to the effect that the claim is 
plausible is required.  See  Epps v. Gober, 126 F.3d. 1464 
(1997).

As a preliminary matter, the Board notes that some of the 
veterans service medical records (SMRs) are not 
available and may have been destroyed in the 1973 fire at the 
National Personnel Records Center (NPRC).  Under such 
circumstances, there is a heightened duty to search for 
medical information from alternative sources in order to 
reconstruct the SMRs.  Jolley v. Derwinski, 1 Vet. App. 37, 
39-40 (1990); Cuevas v. Principi, 3 Vet. App. 543, 548 
(1992).  The Board is also under a duty to advise the 
claimant to obtain other forms of evidence, such as lay 
testimony.  Dixon v. Derwinski, 3 Vet. App. 261, 263 (1992); 
Garlejo v. Derwinski, 2 Vet. App. 619, 620 (1992).

The Board is satisfied that its duty has been met and that 
all reasonable efforts to develop the record have been made.  
In particular, service medical records have been located 
which date between 1940 and 1960, to include the veterans 
retirement examination report.  Therefore, the Board finds 
that the RO has satisfied its duty to assist under Cuevas v. 
Principi, 3 Vet. App. 543, 548 (1992).

In this case, service medical records include a barium enema 
report, dated in December 1958, which indicates that there 
was quite minimal edema in the colon.  There was no 
evidence of ulceration or pipe-stem rigidity although there 
were findings suggesting some mucus formation.  An upper 
gastrointestinal series report, dated in March 1959, 
indicates that the duodenum was normal in appearance.  The 
veteran apparently received examinations for correction of 
refractive error in March 1945 and February 1960.  A 
retirement examination report, dated in August 1960, shows 
that the veterans eyes, ophthalmoscopic exam, pupils, ocular 
motility, lungs and chest, heart, abdomen and viscera, and 
neurologic systems were clinically evaluated as normal.  The 
report notes that an EKG showed borderline tracing, 
probably outside normal limits.  A repeat EKG, performed 
several days later, showed no changes since the previous 
tracing.  The examiner stated that in the absence of any 
physical findings or clinical history, the changes in the 
veterans EKG might be due to physical habitus and that the 
veteran should be cleared for processing.

Records from MMCI, dated in 1992, show that the veteran was 
diagnosed with minimal sigmoid diverticulosis in June 1992.  

Records, apparently from the Gailey Eye Clinic, show 
treatment for eye symptomatology from 1987 to 1990.  In 
August 1987, the veteran was noted to have a vein occlusion, 
left eye.  He reported that he had received treatment for a 
milky substance over the left eye about 15 years before.  In 
about May 1988, he underwent laser treatment.  In May 1990, 
he was diagnosed with branch retinal vein occlusion with 
neovascularization of disc, left eye, and primary open angle 
glaucoma, both eyes.  

VA outpatient treatment records, dated between 1988 and 1992, 
are remarkable for indications that the veteran was taking 
medication for his blood pressure in July 1988.

Records from St. Josephs Medical Center (St. Josephs), 
dated in 1993, show that the veteran complained of shortness 
of breath and chest pain in early August 1992.  He underwent 
a coronary artery bypass times one in March 1993.

Records from BroMenn Health Care (BroMenn), dated in 1995, 
show inter alia that in March 1995 the veteran underwent a 
right hemicolectomy and excision of Meckels diverticulum.  
Relevant diagnoses include hypertension, status post right 
hemicolectomy for dysplastic polyps, resection of Meckels 
diverticulum, atherosclerotic coronary artery disease and 
history of glaucoma.

The veteran was afforded VA examinations of his heart, 
intestines, neurological system and visual system in July 
1996.  A review of the examination report for the heart shows 
that the veteran stated that he had been diagnosed with 
hypertension in about 1950, and that he underwent a coronary 
artery bypass graft (CABG) in March 1993.  The diagnoses were 
status post CABG and hypertension.  A review of the 
examination report for his intestines shows that the veteran 
stated that he had previously had polyps and a lesion, and 
that he had undergone a resection.  Examination showed 
multiple scars on the abdomen.  The relevant diagnoses were 
status post colon resection and status post polyp removal.  A 
review of the examination report for the neurological system 
shows that the veteran stated that he had no neurological 
complaints, and that he had no vision problems except for 
photophobia.  On examination, he was able to stand and walk 
freely and there was no weakness or numbness in his 
extremities.  The examiner stated that there were no serious 
neurological problems.  The diagnosis was normal neurological 
examination.  A review of the examination report for the 
visual system shows that the veteran stated that he had 
undergone laser surgery in 1988 for branch retinal vein 
occlusion in his left eye with neovascularization at the 
disk.  The diagnoses were chronic open angle glaucoma, both 
eyes, history of left eye branch retinal vein occlusion with 
neovascularization of the disk and status post Argon laser 
treatment, lens changes, both eyes, and compound myopic 
astigmatism with presbyopia, both eyes.

A review of the transcripts from the veterans hearings, held 
in November 1997 and September 1998, as well as his written 
statements, shows that the veteran argues that he was 
diagnosed with polio by a private physician sometime between 
1946 and 1949, and that he has atrophy of the left calf as a 
result.  He also testified that he was diagnosed with 
hypertension during service, and he argued that an abnormal 
electrocardiogram (EKG) at the time of his retirement 
examination is proof that he had a heart condition during his 
service that is related to his March 1993 heart bypass.  He 
states that he was diagnosed with colitis several times 
during his service, between about 1955 and 1960.  Finally, he 
states that he injured his left eye sometime in a baseball 
game sometime between 1942 and 1944.  The veteran has 
submitted photographs of his legs in support of his argument 
that he has left calf atrophy due to polio.

After reviewing the evidence, the Board finds that the 
veterans claims are not well-grounded.  With regard to the 
claim for polio, there is no medical diagnosis of polio 
during service or at any time thereafter, and the claims file 
does not contain a competent opinion that the veteran 
currently has residuals of polio.  Without a medical 
diagnosis of current disability, the veterans claim for 
polio must be deemed not well-grounded.  Bremer  v. 
Derwinski, 3 Vet. App. 223, 225 (1992); Grottveit v. Brown, 
5 Vet. App. 91, 93 (1993). 

With regard to the claims for a left eye disorder, a heart 
condition, to include hypertension, and a disorder of the 
colon, these claims must also be denied as not well grounded 
because the claims file does not contain any competent 
evidence showing that there is a nexus between any current 
left eye disorder, heart condition to include hypertension, 
or disorder of the colon and his service.  With regard to the 
claim for a left eye disorder, the Board points out that 
there is no record of complaints, treatment, or a diagnosis 
involving the left eye in the veterans service medical 
records, and that to the extent that the veterans left eye 
may have had a refractive error in service, such defects have 
not been associated with any service connected disability, 
and that under 38 C.F.R. § 4.9 (1998), refractive error of 
the eye is not a disease or injury in the meaning of 
applicable legislation for disability compensation purposes.  
Furthermore, the first diagnosis of a left eye condition is 
dated in 1987, and even assuming arguendo that the reported 
history of treatment for left eye symptoms 15 years prior to 
that is accepted as valid, the first treatment for left eye 
symptomatology would be in 1972, approximately 12 years after 
separation from service.  

With regard to the claim for a heart condition, to include 
hypertension, although the veteran was noted to have a 
borderline EKG in his retirement examination, there are no 
other records of complaints, treatment or a diagnosis 
involving a heart disorder, to include hypertension, during 
service.  According to records from St. Josephs, the first 
indication of complaints of heart symptoms was in August 
1992.  This is approximately 32 years after separation from 
service.  In addition, service connection for hypertension is 
not warranted on a presumptive basis, as the earliest medical 
record of hypertension is dated in July 1988, approximately 
28 years after separation from active duty service.  See 
38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 3.309.  

Finally, with regard to the claim for a disorder of the 
colon, although there is some indication of mild findings 
involving the colon during service, there was no diagnosis of 
a chronic condition, and the first post-service indication of 
treatment for symptoms involving the colon, as found in MMCI 
records, is dated in June 1992.  This is approximately 32 
years after separation from service.  Accordingly, the 
veterans claims for a left eye disorder, polio, a disorder 
of the colon and a heart disorder, to include hypertension, 
must be denied as not well grounded.

The Board has considered the veterans statements submitted 
in support of his argument that he has a left eye disorder, 
polio, a disorder of the colon, and a heart disorder, to 
include hypertension, as a result of his service.  However, 
while the veterans statements represent evidence of 
continuity of symptomatology, without more his statements are 
not competent evidence that relate any of the claimed 
conditions to service.  Savage, supra.  Although lay evidence 
is acceptable to prove the occurrence of an injury during 
service, lay testimony is not competent to prove a matter 
requiring medical expertise, such as a diagnosis or an 
opinion as to medical causation.  See Espiritu v. Derwinski, 
2 Vet. App. 492, 494-495 (1992).  Accordingly, the veterans 
claim for service connection for a left eye disorder, polio, 
a disorder of the colon, and a heart disorder, to include 
hypertension, must be denied as not well grounded. 

In other words, medical diagnoses of current disability and 
medical evidence linking such current disability to service 
is needed to render the claims well-grounded.  The Board 
views this discussion as sufficient to inform the veteran of 
the elements necessary to well-ground his service connection 
claims.  See Robinette v. Brown, 8 Vet. App. 69, 77-78 
(1995).  

In closing, the Board stresses that the duty to assist 
set forth at 38 U.S.C.A. § 5107(b), is not triggered until 
the veteran fulfills his duty of submitting a claim that is 
well-grounded.  Moreover, the doctrine of reasonable doubt 
does not ease the veterans initial burden of submitting a 
well-grounded claim.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).


II.  Shrapnel Wound to the Left Hand

In testimony and written statements, the veteran asserts that 
he has shrapnel wounds to the left hand and thumb that are 
related to participation in combat while serving in the 
Republic of Korea in about 1951.  

In the case of any veteran who has engaged in combat with the 
enemy in active service during a period of war, satisfactory 
lay or other evidence that an injury or disease was incurred 
or aggravated in combat will be accepted as sufficient proof 
of service connection if the evidence is consistent with the 
circumstances, condition or hardships of such service, even 
though there is no official record of such incurrence or 
aggravation.  38 U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(d); 
see generally Peters v. Brown, 6 Vet. App. 540, 543 (1994).  
The effect of this law is that service connection will not be 
precluded for combat veterans simply because of the absence
of notation of a claimed disability in the official service 
records.  The law does not, however, create a presumption of 
service connection, and service connection remains a question 
which must be decided based on all the evidence in the
individual case.  See Smith v. Derwinski, 2 Vet. App. 137 
(1992).

The veterans DD-214 shows that his awards include the United 
Nations Service Medal and the Korean Service Medal with three 
Service Stars.  His military occupation specialty was armored 
crewman.  Based on the foregoing, the Board finds that the 
veteran is qualified for the combat veterans special 
consideration under 38 U.S.C.A. § 1154(b) and 38 C.F.R. § 
3.304(d). 

In this case, a VA X-ray report, dated in November 1993, 
shows that the veteran has small metallic foreign bodies in 
[the] left hand.  A VA X-ray report, dated in July 1996, 
shows that the veteran was noted to have a tiny metallic 
fragment is seen in the soft tissue of the thenar region of 
the left hand and the soft tissue of the fourth left 
finger.  The diagnoses in a July 1996 VA joints examination 
report included status post shrapnel fragment wounds with 
retained foreign bodies, left hand.

The Board notes that the veterans service medical records 
appear to have been lost or destroyed, and that he has about 
20 years of active duty service, primarily as an armored 
crewman.  The Board further notes that there is no evidence 
of an intercurrent left hand injury.  As such, the Board 
finds that the evidence raises a reasonable doubt as to the 
incurrence of the veterans currently diagnosed metallic 
fragments in his left hand.  Accordingly, in view of the 
evidence of record, the Board thus resolves all reasonable 
doubt in the veteran's favor, and finds that it has been 
satisfactorily established that he incurred shrapnel wounds 
to the soft tissue of the thenar region of the left hand and 
the soft tissue of the fourth left finger in service, and 
that service connection for shrapnel wounds to the soft 
tissue of the thenar region of the left hand and the soft 
tissue of the fourth left finger is warranted.


III.  Left Knee

As an initial matter, the Board finds that the veterans 
claim for an increased evaluation for his service-connected 
residuals of internal derangement, left knee, is well-
grounded within the meaning of 38 U.S.C.A. § 5107(a).  When a 
veteran is seeking an increased rating, an assertion of an 
increase in severity is sufficient to render the increased 
rating claim well grounded.  Proscelle v. Derwinski, 2 Vet. 
App. 629, 632 (1992).  The Board is also satisfied that all 
relevant facts have been properly and sufficiently developed.  
Moreover, after reviewing the VA neurological and joint 
examination reports, dated in July 1996, the Board finds that 
these reports allow for proper review of the veterans claim 
and that no useful purpose would be served by remanding the 
veterans claim for further development. 

The veteran states that he has trouble standing after 30 to 
45 minutes, that he has difficulty using stairs, discomfort 
during cold weather and knee pain.

The veterans service medical records indicate that he was 
diagnosed with an internal derangement of the left knee in 
May 1958.  He was prohibited from deep knee bends, squat 
jumps and double timing.  His condition was considered to be 
permanent.

A review of a VA neurological examination report, dated in 
July 1996, shows that the veteran was able to stand and walk 
freely and there was no weakness or numbness in his 
extremities.  A review of a VA joints examination report, 
dated in July 1996, shows that the veteran reported a history 
of knee injuries playing baseball in 1944, and after he fell 
off of a tank in 1951 and 1958.  He complained of knee pain 
aggravated by bad weather and by prolonged sitting.  He also 
reported limitation of motion, and morning stiffness.  On 
examination, the left knee had flexion to 100 degrees, with 
full extension.  The left knee was slightly enlarged.  There 
was no effusion.  The ligaments were intact.  The thighs were 
essentially equal circumference.  The veteran was able to 
stand on his heels, toes, and the medial and lateral aspects 
of his feet.  An accompanying X-rays report contains an 
impression of mild degenerative change.  The relevant 
diagnosis was mild degenerative changes, bilateral knees.

The veteran is service connected for residuals of internal 
derangement, left knee.  The RO has apparently assigned the 
current 10 percent rating by analogy to other impairment 
of the knee under Diagnostic Code (DC) 5257.  See 38 C.F.R. 
§§ 4.20, 4.27 (1998).  

Under 38 C.F.R. § 4.71a, DC 5257, a 10 percent rating will be 
assigned for an impairment of the knee manifested by slight 
recurrent subluxation or lateral instability.  A 20 percent 
rating will be assigned for an impairment of the knee 
manifested by moderate recurrent subluxation or lateral 
instability. 

The Board initially notes that the veteran has mild bilateral 
degenerative knee changes which have not been linked to his 
service or to his service-connected internal derangement of 
his left knee.  The most recent evidence shows that at most, 
the veterans left knee is productive of slight recurrent 
subluxation or lateral instability.  The relevant medical 
evidence fails to show that the veterans left knee 
disability is currently manifested by instability or 
subluxation, and the veterans July 1996 VA joints 
examination report indicates that he his left knee ligaments 
were intact and that there was no left thigh atrophy.  The 
veteran was able to stand on his heels, toes, and the medial 
and lateral aspects of his feet.  Based on the foregoing, the 
Board finds that the evidence warrants, at most, a 10 percent 
rating under DC 5257.  The Board notes that since DC 5257 is 
not predicated on loss of range of motion, 38 C.F.R. §§ 4.40 
and 4.45, as interpreted in DeLuca v. Brown, 8 Vet. App. 202 
(1995), do not apply.  Johnson v. Brown, 9 Vet. App. 7, 9 
(1996).

The Board has considered the possibility of a higher rating 
under another diagnostic code.  See Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  Under 38 C.F.R. § 4.71a, DC 5261 
(1998), a noncompensable rating is assigned where flexion in 
the leg is limited to 60 degrees.  A 20 percent evaluation 
requires that flexion be limited to 30 degrees.  In this 
case, the July 1996 VA joints examination report shows that 
the veteran had 100 degrees of flexion and full extension.  
See 38 C.F.R. § 4.71, Plate II (showing that normal extension 
and flexion of the knee is from 0 to 140 degrees).  There is 
therefore no medical evidence of limitation of extension of 
the left knee, and the criteria for a 20 percent rating, or 
even a compensable rating, for limitation of flexion of the 
left knee have not been met.  In this regard, the Board notes 
that VA is required to take pain symptoms and weakness into 
account, to the extent they are supported by adequate 
pathology, particularly in ratings involving limitation of 
range of motion.  38 C.F.R. § 4.40; see also DeLuca v. Brown, 
8 Vet. App. 202, 204-206 (1995); VAGCOPPREC 9-98 (Aug. 14, 
1998).  However, there is insufficient evidence of functional 
loss and left knee pathology to support a conclusion that a 
rating in excess of 10 percent is warranted under DC 5261.  
See 38 C.F.R. §§ 4.40 and 4.45; DeLuca, supra.  

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  The Board notes that the 
record does not reflect frequent periods of hospitalization 
because of the veterans service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of allegations, or 
objective evidence, which indicate that the veterans left 
knee disorder presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (1993) (noting that the 
disability rating itself is recognition that industrial 
capabilities are impaired).  Accordingly, the Board finds 
that the criteria for submission for assignment of an 
extraschedular rating pursuant to 38 C.F.R. § 3.321(b)(1) are 
not met.  See Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).


In reaching this decision the Board considered the benefit-
of-the-doubt rule; however, as the preponderance of the 
evidence is against the appellants claim, such rule is not 
for application in this case.  38 U.S.C.A. § 5107(b); Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for a left eye disorder, polio, a disorder 
of the colon, and a heart condition, to include hypertension, 
is denied.

Service connection for shrapnel wounds to the soft tissue of 
the thenar region of the left hand and the soft tissue of the 
fourth left finger is granted.  

A rating in excess of 10 percent for residuals of internal 
derangement, left knee, is denied. 



		
	BRUCE KANNEE
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 &  Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, 
Pub. L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The 
date which appears on the face of this decision constitutes 
the date of mailing and the copy of this decision which you 
have received is your notice of the action taken on your 
appeal by the Board of Veterans' Appeals.
- 2 -
